UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6980



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


PHILIP G. BROWN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Irene M. Keeley, District
Judge. (CR-94-8)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip G. Brown, Appellant Pro Se. Thomas Oliver Mucklow, Assis-
tant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion pursuant to 18 U.S.C. § 3742 (a)(1)(1994), to abolish the

supervised release portion of his sentence. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Brown, No. CR-94-8 (N.D.W. Va. July 9,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2